Citation Nr: 1040374	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-38 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial, compensable rating for bilateral 
hearing loss, on a schedular basis.

2.  Entitlement to an initial, compensable rating for bilateral 
hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321(b)(1).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran had active military service from January 1969 to 
December 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2009 rating decision in which the RO, inter alia, 
granted service connection and assigned an initial, 0 percent 
(noncompensable) rating for bilateral hearing loss, effective 
July 14, 2008.  In April 2009, the Veteran filed a notice of 
disagreement (NOD) with the assigned disability rating.  A 
statement of the case (SOC) was issued in September 2009, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in October 2009.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for bilateral 
hearing loss, the Board has characterized this matter in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

As explained in more detail below, the Board notes that the issue 
of an initial, compensable rating for bilateral hearing loss on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) has 
been raised by the record.  As such, the Board has 
recharacterized the appeal as now encompassing the two matters 
set forth on the title page.

The Board's decision addressing the claim for an initial, 
compensable rating for bilateral hearing loss, on a schedular 
basis, is set forth below.  The claim for an initial, compensable 
rating for bilateral hearing loss, on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b), is addressed in the remand 
following the order; that matter is being remanded to the RO, via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Since the July 14, 2008 effective date of the grant of 
service connection, audiometric testing has revealed no worse 
than Level II hearing in the right ear and Level I hearing in the 
left ear.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral 
hearing loss, on a schedular basis, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in  
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a September 2008 pre-rating letter provided 
notice to the appellant regarding what information and evidence 
is needed to substantiate a claim for service connection, as well 
as what information and evidence must be submitted by the 
appellant, and what evidence would be obtained by VA.  The 
September 2008 letter also provided general information 
pertaining to VA's assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman, and specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pelegrini and 
the version of 38 C.F.R. § 3.159 then in effect).  The September 
2009 SOC included the pertinent rating criteria for evaluating 
hearing loss.  

After issuance of the September 2008 letter and the September 
2009 SOC, and opportunity for the Veteran to respond, the August 
2010 supplemental SOC (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of VA and private 
treatment records, and the report of a July 2010 VA audiological 
evaluation.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran, 
and by his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record in 
connection with the claim herein decided is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis 

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment range 
from noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To 
evaluate the degree of disability from hearing impairment, the 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI and 
Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are addressed in 38 
C.F.R. § 4.86.  When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.85(a).

When the pure tone threshold is 30 decibels or less at 1000 Hz, 
and 70 decibels or more at 2000 Hz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
highest Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b). 

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is entitlement to a higher initial rating since 
the grant of service connection, evaluation of the medical 
evidence since the grant of service connection to consider the 
appropriateness of "staged ratings" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  Fenderson, 12 Vet. App. at 126.

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that the criteria for a 
compensable rating for the Veteran's bilateral hearing loss, on a 
schedular basis, have not been met at any time since the July 14, 
2008 effective date of the grant of service connection.  

The Veteran underwent private audiological evaluation in January 
2009.  The report of audiological testing revealed that pure tone 
thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
20
25
35
45
LEFT
15
25
25
60

The pure tone threshold average was 31.25 decibels bilaterally.  
Speech recognition testing revealed speech recognition ability of 
96 percent in each ear.

The summary of audiological test results was moderate 
sensorineural hearing loss in the right ear and moderately severe 
sensorineural hearing loss in the left ear.  The Veteran reported 
difficulty in all listening situations, especially when 
background noise was present.  The examiner concluded that the 
Veteran's hearing loss was mild and may cause misunderstandings, 
but it was not life threatening. 

The Veteran was afforded a VA audiological evaluation in July 
2010.  At that time, audiometrc testing revealed pure tone 
thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
RIGHT
15
25
40
45
LEFT
15
20
25
65

The pure tone threshold average was 31.25 decibels bilaterally.  
Speech recognition testing revealed speech recognition ability of 
90 percent in the right ear and 94 percent in the left ear.

The summary of audiological test results was normal to moderate 
sensorineural hearing loss in the right ear and normal to 
moderately severe sensorineural hearing loss in the left ear.  
The Veteran reported intermittent balance problems and difficulty 
with loud noises and certain tones.  The examiner opined that 
there was no vertigo or dizziness.  While the examiner noted that 
the bilateral hearing loss had no effects on usual daily 
activities, he commented that there were significant effects on 
the Veteran's occupation.

Applying the method for evaluating hearing loss to the results of 
the Veteran's audiological evaluations, the January 2009 
evaluation reveals Level I hearing in each ear and the July 2010 
evaluation reveals Level II hearing in the right ear and Level I 
hearing in the left ear, based on application of the reported 
findings to Table VI.  38 C.F.R. § 4.85, Diagnostic Code 6100.  
The Board notes that the results do not reflect pure tone 
thresholds meeting the definition of an exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86.  Combining Level I or 
II hearing for the right ear and Level I hearing for the left ear 
according to Table VII results in a 0 percent (noncompensable) 
rating.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board in no way discounts the Veteran's difficulties, or his 
assertions that his bilateral hearing loss should be rated 
higher, however, it must be emphasized that the assignment of 
disability ratings for hearing impairment, on a schedular basis, 
is derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Hence, the Board has no discretion in this matter and 
must predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  In other words, the Board is bound by law 
to apply VA's rating schedule based on the Veteran's audiometry 
results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. § 4.1 (2009).

Based on the foregoing, the Board finds that there is no basis 
for schedular staged rating of the Veteran's bilateral hearing 
loss, pursuant to Fenderson, and that the claim for a higher 
initial, compensable rating, on a schedular basis, must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; however, 
given the method for deriving schedular ratings for hearing loss, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An initial, compensable rating for bilateral hearing loss, on a 
schedular basis, is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

A determination of whether a claimant is entitled to an extra-
schedular rating under § 3.321(b) is a three step inquiry.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board 
determines that (1) the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology, and (2) 
the disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then (3) the case must be referred to an 
authorized official to determine whether, to accord justice, an 
extra-schedular rating is warranted.  Id.  

The Veteran has asserted that his bilateral hearing loss 
negatively impacts his life because he has difficulty hearing 
people speaking, and has reported discomfort, swelling, and 
pounding in his ears.  The July 2010 VA examiner noted that the 
Veteran's bilateral hearing loss had significant effects on his 
occupation.  In particular, the Veteran complained of difficulty 
hearing people speaking to him at work and problems hearing 
computer sounds.  

Although the above-cited evidence appears to raise a question of 
whether a higher rating for hearing, on an extra-schedular basis, 
is warranted, the RO has not considered such a question.  Hence, 
a remand of this matter for RO consideration, in the first 
instance, is warranted.  

Prior to adjudicating the claim, to ensure that all due process 
requirements are met, the RO should give the Veteran another 
opportunity to provide any additional information and/or evidence 
pertinent to the claim remaining on appeal, explaining to him 
that he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The RO's letter should inform the 
Veteran of the information and evidence necessary to substantiate 
his claim for a higher rating on an extra-schedular basis.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. § 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA (to include 
arranging for examination of the Veteran, if warranted) prior to 
adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for an initial, compensable rating 
for bilateral hearing loss, on an extra-
schedular basis pursuant to 38 C.F.R. § 
3.321.  

The RO should explain how to establish 
entitlement to a higher rating on an extra-
schedular basis.  The RO's letter should 
clearly explain to the Veteran that he has a 
full one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  If the Veteran responds, the RO should 
assist him in obtaining additional evidence 
identified by following current procedures 
set forth in 38 C.F.R. § 3.159.  All records 
and responses received should be associated 
with the claims file.  If any records sought 
are not obtained, the RO should notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

 3.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND (to include 
additional examination, if warranted).  If 
any action is not undertaken, or is taken in 
a deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for an initial, 
compensable rating for bilateral hearing loss 
on an extra-schedular basis pursuant to 38 
C.F.R. § 3.321, in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether staged rating, 
pursuant to Fenderson (cited to above), is 
appropriate.

5.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


